—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered August 1, 1996, convicting him of grand larceny in the third degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in its Sandoval ruling (see, People v Sandoval, 34 NY2d 371), which permitted the prosecutor to impeach him with underlying facts of two prior robbery convictions. We disagree. “Convictions involving theft, such as robbery, are highly relevant to the issue of credibility because they demonstrate the defendant’s willingness to deliberately further his self-interest at the expense of society” (People v Creel, 215 AD2d 577, 578). Moreover, any similarities between the crimes charged and the defendant’s convictions did not compel preclusion (see, People v Creel, supra; People v Pavao, 59 NY2d 282). The court engaged in a proper balancing between the probative value of the convictions for impeachment purposes and the prejudicial effect of such impeachment upon the defendant (see, People v Sandoval, supra).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
*577The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Sullivan, Altman and Feuerstein, JJ., concur.